United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
U.S. POSTAL SERVICE, RAVENSWOODS
STATION POST OFFICE, Chicago, IL,
Employer
__________________________________________
Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0821
Issued: January 26, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On March 3, 2020 appellant, through counsel, filed a timely appeal from a January 7, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP) under File No.
xxxxxx819. The Clerk of the Appellate Boards docketed the appeal as No. 20-0821.
On October 26, 2017 appellant, then a 43-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed tendinitis due to factors of her federal
employment, including stocking, obtaining supplies, and moving equipment.2 She noted that she

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The present claim was assigned OWCP File No. xxxxxx819.

first became aware of her condition on June 5, 2017 and first realized that it was caused or
aggravated by her federal employment on August 23, 2017.3
By decision dated January 26, 2018, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish causal relationship between the diagnosed
conditions and the accepted factors of her employment.
On August 7, 2018 and October 7, 2019 appellant requested reconsideration and submitted
additional medical evidence.
By decisions dated October 18, 2018 and January 7, 2020, OWCP denied modification.
The Board has duly considered the matter and finds that the case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined where
correct adjudication depends on cross-referencing between files and where two or more injuries
occur to the same part of the body.4 In the instant case, appellant filed an occupational disease
claim for “tendinitis.” Her prior traumatic injury claim, which OWCP assigned File No.
xxxxxx772, was for a left shoulder injury and is not presently before the Board. Similarly,
appellant has a prior occupational disease claim for “tendinitis” under OWCP File No. xxxxxx797
that is also not presently before the Board.
The Board thus finds that, for a full and fair adjudication, the claims in OWCP File Nos.
xxxxxx819, xxxxxx772, and xxxxxx797 must be administratively combined.5 This will allow
OWCP to consider all relevant claim files and accompanying evidence in developing appellant’s
current occupational disease claim.6
Accordingly, the Board will remand the case to OWCP to administratively combine the
files. Additional OWCP files involving appellant’s bilateral shoulder and neck conditions, if any,
should also be administratively combined with the aforementioned OWCP files. Following this
and other such further development as deemed necessary, OWCP shall issue a de novo merit
decision.

3

Under OWCP File No. xxxxxx772, OWCP accepted sprain of the left shoulder and upper arm, acromioclavicular;
and sprain of back, lumbar region due to a March 12, 2009 traumatic injury. Appellant also has a claim under OWCP
File No. xxxxxx797, in which she claimed that she sustained tendinitis due to factors of her federal employment
commencing December 15, 2012. That claim has not been accepted for any diagnosed condition. Appellant’s claims
have not been administratively combined.
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5

Id.; R.H., Docket No. 19-1457 (issued July 17, 2020).

6

R.G., Docket No. 19-1755 (issued July 7, 2020); L.M., Docket No. 19-1490 (issued January 29, 2020).

2

IT IS HEREBY ORDERED THAT the January 7, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: January 26, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

